DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikarinen (US 10002342 B2) in view of Mindrum (US 9200469 B1).
Regarding claim 1, Oikarinen teaches a carrier tracking method, comprising:
disposing an optical recognizable mark on a mobile carrier operating in a predetermined space, in which the optical recognizable mark is associated with information of materials carried by the mobile carrier (214, Fig. 2);
capturing, by at least one optical capturing device, an image of the predetermined space (508);
recognizing, by a computing unit, an optical recognized coordinate corresponding to the optical recognizable mark being captured in the image (Col. 23 Lines 10-15);

associating, by the computing unit, the real-space coordinate with the information of materials and locating the mobile carrier (Col. 23 Lines 10-15).
Oikarinen lacks the details of the converting step.
Mindrum teaches converting the optical recognized coordinate to a real-space coordinate in the predetermined space according to at least one of reference point among the predetermined space (Col. 6 Lines 47-55).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the conversion to a real space coordinate as taught in Mindrum because it allows the code to easily identify its global position via GPS coordinate, which assists in tracking and location of inventory.
Regarding claim 2, Oikarinen teaches further comprising: generating, by the computing unit, a trail of the mobile carrier according to the real-space coordinate converted in each of a plurality of time intervals (660).
Regarding claim 3, Oikarinen teaches further comprising: determining, by the computing unit, whether to generate an alert according to the information of materials and the trail of the mobile carrier (704, 708).
Regarding claim 4, Oikarinen teaches wherein the information of materials correspond to at least one restriction zone in the predetermined space, and the computing unit generates the alert in response to the trail of the mobile carrier entering/leaving the at least one restriction zone (704, 708).
Regarding claim 5, Oikarinen teaches in response to a failure to recognize the optical recognized coordinate in a first time interval of a plurality of time intervals, generating, by the computing unit, the real-space coordinate of the first time interval according to the optical recognized coordinate of a second time interval of the plurality of time intervals, wherein the first time interval and the second 
Regarding claim 6, Oikarinen teaches wherein the step of converting the optical recognized coordinate to the real-space coordinate in the predetermined space comprises:
determining the optical recognized coordinate, onto which the optical recognizable mark is projected, in an imaging surface of the at least one optical capturing device (508);
calculating a base plane coordinate on a base plane of the predetermined space according to a distance between the at least one optical capturing device and the base plane (Col. 3 Lines 1-19, QR codes, for example, require calculating base plane coordinate and is dependent on distance from imager); and
converting the base plane coordinate to the real-space coordinate according to a position of at least one reference point on the base plane (600, Fig. 6).
Regarding claims 7-12, these claims are analogous to the claims above, and are therefore also taught by Oikarinen.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Mindrum and are required by the amendment regarding the conversion step.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose telephone number is (571)270-5031.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAFFERTY D KELLY/Examiner, Art Unit 2876